              Case 3:19-cv-00699-SB     Document 24      Filed 05/18/20     Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Sarika Singh
                                 UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON – PORTLAND DIVISION


                                              CASE NO. 3:19-cv-00699-SB
Sarika Singh,

                          Plaintiff,           ORDER GRANTING STIPULATION OF
                                               DISMISSAL WITH PREJUDICE AS TO
         v.                                    DEFENDANT BANK OF AMERICA, N.A.

Bank of America, N.A.,

                          Defendants.


                                            ORDER

PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO ORDERED THAT:

      1. All claims of Plaintiffs Sarika Singh against Bank of America, N.A. are dismissed, with

         prejudice.

///

///

///

///

///




      ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT BANK OF
                                  AMERICA, N.A. ONLY -1-
       Case 3:19-cv-00699-SB       Document 24      Filed 05/18/20    Page 2 of 2




  2. Plaintiff Sarika Singh and Defendant Bank of America, N.A. shall each bear their own

     costs and attorney’s fees.

  3. IT IS ORDERED that this action is dismissed with prejudice.



           18 2020.
DATED: May ___,

                                         _____________________________________
                                         Hon. Judge Stacie Beckerman
                                         U.S. Magistrate Judge




   ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT BANK OF
                               AMERICA, N.A. ONLY -2-
